FILED
                                                                                   February 1, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS
                              STATE OF WEST VIRGINIA                                    OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS



State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-1003 (Harrison County 14-F-5-2)

Adam Derek Bowers,
Defendant Below, Respondent




                               MEMORANDUM DECISION



        Petitioner Adam Derek Bowers, by counsel David Mirhoseini, appeals the November 19,
2020, order of the Circuit Court of Harrison County resentencing petitioner for multiple felony
convictions. Petitioner challenges the portion of the order that requires him to pay the State
$3,595.68 for the costs of his criminal case payable in twenty-four monthly installments of $149
beginning at either the discharge of his sentence or his release upon parole. Respondent State of
West Virginia, by counsel Patrick Morrisey and Scott E. Johnson, filed a response in support of
the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         Following a 2015 trial in the Circuit Court of Harrison County, a jury found petitioner
guilty of two counts of first-degree sexual assault, one count of burglary, and one count of first-
degree robbery. 1 By order entered on September 22, 2015, the circuit court sentenced petitioner
to fifteen to thirty-five years of incarceration for each of the first-degree sexual assault convictions,

        1
         The offenses occurred in 2001 when petitioner was sixteen years old. Petitioner was
indicted for the offenses in 2014 based upon DNA evidence. See State v. Bowers, No. 15-1017,
2017 WL 823990, at *3 (W. Va. Mar. 2, 2017) (memorandum decision).
                                              1
with those sentences to be served consecutively; to one to fifteen years of incarceration for the
burglary conviction, with that sentence to run concurrently to the sentences for the sexual assault
convictions; and to forty years for the first-degree robbery conviction, with that sentence to be
served consecutively to the other sentences. In addition, the circuit court ordered petitioner pay
any costs assessed in his criminal case within one year of either the discharge of his sentence or
his release upon parole. Thereafter, this Court upheld petitioner’s convictions in State v. Bowers,
No. 15-1017, 2017 WL 823990 (W. Va. Mar. 2, 2017) (memorandum decision).

         In a subsequent habeas corpus proceeding, the circuit court, by order entered on August 5,
2020, found that, because petitioner was sixteen years old when he committed the offenses, 2 he
was entitled to partial relief in the form of a resentencing pursuant to West Virginia Code § 61-11-
23(b). 3 Accordingly, the circuit court appointed counsel for “[petitioner’s] resentencing and any
other related matters in Felony Case No. 14-F-5-2” and ordered petitioner and the State to submit
resentencing memoranda in petitioner’s criminal case. 4

       With petitioner’s resentencing memorandum, he filed a motion asking the circuit court not
to impose the costs of his criminal case as a part of his resentencing. At the September 23, 2020,
resentencing hearing, the circuit court imposed the same sentences it had in its September 22,
2015, sentencing order, but specifically found that, because petitioner was under the age of
eighteen when he committed the offenses, he would be eligible for parole after serving fifteen
years of his aggregate sentence pursuant to West Virginia Code § 61-11-23(b).

       With regard to the imposition of the costs, the circuit court ruled as follows:

              . . . [L]et me have the record reflect that I’ve conferred with the [c]lerk of
       the [c]ourt and it was new information to me, it may not be to counsel or

       2
           See footnote one, supra.
       3
           West Virginia Code § 61-11-23(b) provides:

       Unless otherwise provided by this code, the provisions of [West Virginia] §[§] 62-
       12-1 [to 62-12-29] govern[ ] the eligibility for parole of a person who is convicted
       of an offense and sentenced to confinement if he or she was less than 18 years of
       age at the time the offense was committed, except that a person who is convicted
       of one or more offenses for which the sentence or any combination of sentences
       imposed is for a period that renders the person ineligible for parole until he or she
       has served more than 15 years shall be eligible for parole after he or she has served
       15 years if the person was less than 18 years of age at the time each offense was
       committed.
       4
         In the August 5, 2020, order in petitioner’s habeas proceeding, the circuit court denied all
other relief. This Court affirmed the circuit court’s August 5, 2020, order in Bowers v. Ames, No.
20-0625, 2022 WL 123507 (W. Va. Jan. 12, 2022) (memorandum decision).

                                                 2
       [petitioner], that the cost[s] of these proceedings [are] $3,595.68. Let me require—
       continue to require that [petitioner] pay that amount as cost[s] of these proceedings.
       Let me indicate that [petitioner], as I’ve indicated, has a GED certificate, that he
       has some work history when he was not in custody. The [c]ourt believes he has no
       physical or mental disabilities. That would allow him to at least be capable of work
       at a minimum wage level. Let me indicate that [petitioner]—that 40 hours times
       $8.75 is $350.00 a week, multiplied by 4.3 is $1,505.00 gross. Let me indicate that
       a payment of $149.00 per month would be the amortization of those costs over a
       period of 24 months. So, the [c]ourt believes that [petitioner] is, in fact, capable of
       paying that amount over that two-year period and the [c]ourt will grant judgement
       against [petitioner] in favor of the State of West Virginia for the court costs in these
       matters and require that he pay those amounts over two years from his ultimate
       release from incarceration.

(Emphasis added.).

         Following the circuit court’s ruling regarding costs, the court asked petitioner if there was
“anything further that we need to address today[.]” Petitioner responded by requesting that the
circuit court include in its resentencing order specific language that petitioner will be eligible for
parole after serving fifteen years of incarceration pursuant to West Virginia Code § 61-11-23(b)
because he was under the age of eighteen when he committed his offenses. The circuit court agreed
to petitioner’s request. The circuit court then asked petitioner a second time if there was “anything
further from your perspective[.]” Petitioner answered in the negative.

       The circuit court entered its resentencing order on November 19, 2020. Petitioner now
appeals the resentencing order, challenging the circuit court’s judgment in the State’s favor in the
amount of $3,595.68 for the costs of his criminal case payable in twenty-four monthly installments
of $149 beginning at either the discharge of his sentence or his release upon parole.

        “The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.” Syl. Pt. 2,
State v. Georgius, 225 W. Va. 716, 696 S.E.2d 18 (2010) (quoting Syl. Pt. 1, in part, State v.
Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997)). In Syllabus Point 2 of Perdue v. Coiner, 156
W.Va. 467, 194 S.E.2d 657 (1973), we held that, “[o]n an appeal to this Court[,] the appellant
bears the burden of showing that there was error in the proceedings below resulting in the judgment
of which he complains, all presumptions being in favor of the correctness of the proceedings and
judgment in and of the trial court.”

       On appeal, the parties dispute whether petitioner preserved the issue of costs for appellate
review at the resentencing hearing. Rule 10(c)(7) of the West Virginia Rules of Appellate
Procedure provides:

       Argument: The brief must contain an argument exhibiting clearly the points of fact
       and law presented, the standard of review applicable, and citing the authorities
       relied on, under headings that correspond with the assignments of error. The
                                              3
         argument must contain appropriate and specific citations to the record on appeal,
         including citations that pinpoint when and how the issues in the assignments of
         error were presented to the lower tribunal. The Court may disregard errors that are
         not adequately supported by specific references to the record on appeal.

Assuming, arguendo, that petitioner preserved his single assignment of error—that the circuit court
erred in ordering petitioner to pay the costs of his criminal case in the amount of $3,595.68—we
decline to address it pursuant to Rule 10(c)(7) because it is inadequately supported by argument.

         Petitioner argues that the circuit court denied him due process of law by usurping the circuit
clerk’s “statutory duties to determine the amount of each allowable cost and to give notice thereof
to [petitioner] by the clerk’s formal taxation of costs.” The only legal authority petitioner provides
is a list of statutes that includes West Virginia Code § 59-1-11, West Virginia Code § 59-1-11a,
and West Virginia Code §§ 59-2-13 to 59-2-18. While we agree with petitioner that these statutes
address the clerk’s duties in the taxation of costs, we have repeatedly noted that “[j]udges are not
like pigs, hunting for truffles buried in briefs.” State, Dep’t of Health and Human Res. ex rel.
Robert Michael B. v. Robert Morris N., 195 W. Va. 759, 765, 466 S.E.2d 827, 833 (1995) (quoting
United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

        Here, petitioner never develops any argument based upon the statutes he cites. With regard
to the due process issue, petitioner fails to provide any legal authority. Accordingly, we decline to
address these inadequately briefed issues. State v. Grimes, 226 W. Va. 411, 422 n.5, 701 S.E.2d
449, 460 n.5 (2009) (“Inasmuch as those matters were set forth in the appellant’s brief in a cursory
or tangential manner, they are not cognizable in this appeal.”); State v. LaRock, 196 W. Va. 294,
302, 470 S.E.2d 613, 621 (1996) (“Although we liberally construe briefs in determining issues
presented for review, issues which are not raised, and those mentioned only in passing but are not
supported with pertinent authority, are not considered on appeal.”); State v. Lilly, 194 W. Va. 595,
605 n.16, 461 S.E.2d 101, 111 n.16 (1995) (finding that cursory treatment of an issue is insufficient
to raise it on appeal). Therefore, pursuant to Syllabus Point 2 of Perdue, we find that petitioner
cannot show error in the circuit court’s judgment in the State’s favor in the amount of $3,595.68
for the costs of petitioner’s criminal case payable in twenty-four monthly installments of $149
beginning at either the discharge of his sentence or his release upon parole.

         For the foregoing reasons, we affirm the circuit court’s November 19, 2020, resentencing
order.
                                                                                            Affirmed.
ISSUED: February 1, 2022

CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton

                                                  4